DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


	Claims 1 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Inoue et al. (Inoue) (Patent/Publication Number US 2015/0240733). 
	Regarding claim 1, Inoue discloses a catalyst degradation detection apparatus (20, 30)  configured to detect degradation of a catalyst (20) disposed in an exhaust passage (19, 21) of an internal combustion engine (1) and capable of storing oxygen (e.g. See Paragraphs [0039-0040]), the catalyst degradation detection apparatus comprising: an air-fuel ratio detector (28) disposed downstream of the catalyst (20) and configured to detect an air-fuel ratio of exhaust gas flowing out from the catalyst (e.g. See Paragraphs [0033]); and an electronic control unit (30) configured to control an air-fuel ratio of inflow exhaust gas flowing into the catalyst (e.g. See Paragraphs On the other hand, to recover the poisoning of the precious metal catalyst Pt, it is necessary that the larger the amount of hydrocarbons HC or carbon C which deposits on the surface of the precious metal catalyst Pt during the time when the air-fuel ratio (A/F) in the combustion chamber 5 is rich, the longer the time ΔTL during which the air-fuel ratio (A/F) in the combustion chamber 5 is maintained lean. Therefore, in the present invention, when recovering poisoning of the precious metal catalyst Pt, the degree of leanness of the air-fuel ratio (A/F) in the combustion chamber 5 is made larger compared with when the air-fuel ratio is feedback controlled to the stoichiometric air-fuel ratio and, even after the oxygen storage amount of the three-way catalyst 20 reaches the maximum oxygen storage amount, the air-fuel ratio (A/F) in the combustion chamber 5 is maintained lean, then is returned to rich. At this time, the time ΔTL during which the air-fuel ratio (A/F) in the combustion chamber 5 is maintained lean is made longer the larger the amount of poisoning of the precious metal catalyst which occurs when the air-fuel ratio (A/F) in the combustion chamber 5 is rich.) (e.g. See Paragraphs [0045- 0052]).
	Regarding claim 22, Inoue discloses wherein the electronic control unit (30) is configured to, when a difference (ΔTL) between the air-fuel ratio detected by the air-fuel ratio detector and the stoichiometric air-fuel ratio reaches an upper limit in the degradation determination control, not determine whether the precious metal of the catalyst is degraded (e.g. See Paragraphs [0043, 0045- 0052]).
Allowable Subject Matter
Claims 2-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims; and also to overcome the claim objections set forth in this Office action, such as to overcome the rejection(s) under 35 U.S.C. 101, and 112 2nd paragraph.
	Since allowable subject matter has been indicated, applicant is encouraged to submit Final Formal Drawings (If Needed) in response to this Office action.  The early submission of formal drawings will permit the Office to review the drawings for acceptability and to resolve any informalities remaining therein before the application is passed to issue.  This will avoid possible delays in the issue process.

Prior Art
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and consists of six patents:
	Kitaura et al. (Pat. No. 2013/0036808), Yonekawa et al. (Pat. No. 2010/0242934), Kidokoro et al. (Pat. No. 2008/0173008), Tanada et al. (Pub. No. 2007/0051094), Miyoshi et al. (Pub. No. 2004/0055278), and Sun et al. (Pat. No. 2004/0182068), all discloses an exhaust gas purification for use with an internal combustion engine. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner Binh Tran whose telephone number is (571) 272-4865.  The examiner can normally be reached on Monday-Friday from 8:00 a.m. to 4:00 p.m.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Binh Q. Tran
/BINH Q TRAN/Primary Examiner, Art Unit 3748                                                                                                                                                                                                        March 25, 2022